Per Curi,am.

The statutory method for fixation of the emergency rent (Emergency Business Space Rent Control Law, L. 1945, ch. 314, as amd.) was not followed. Hence, even though the trial court found that the parties entered into an oral agreement for an increased rental based on the furnishing of a new service, to wit, the supplying of steam heat, it was without jurisdiction to fix the rent or approve such agreement.
The final order should be reversed, with $30 costs and final order and judgment directed for tenant on its counterclaim in the sum of $190, with costs.
-Insofar as the tenant purports to appeal from the judgment determining the amount of rent due the landlord, the judgment not having been entered, it may be regarded as a decision, from which no appeal lies. Accordingly, the appeal from the judgment should be dismissed.
Concur — Hoestadter, J. P., Timer and Gold, JJ.
Final order reversed, etc.